Citation Nr: 0619072	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and panic disorder, also 
claimed as due to a heart disorder.  

3.  Entitlement to service connection for alcoholism, also 
claimed as due to a heart disorder.  


REPRESENTATION

Veteran represented by:  Polish Legion of American Veterans, 
U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty June 13, 1976 to July 14, 
1976, with a period of inactive duty for training from 
February 28, 1976 to July 13, 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO rating decision, which denied the 
veteran's claims of entitlement to service connection for a 
heart disorder, a psychiatric disorder (to include depression 
and panic disorder), and alcoholism.

On his January 2004 substantive appeal statement, the veteran 
indicated his desire to appear at the Board's offices in 
Washington, D.C., and testify at a hearing before a Veterans 
Law Judge.  In April 2006, the Board notified the veteran of 
a scheduled hearing in June 2006.  In May 2006, the Board 
received a letter from the veteran, which indicated that he 
was currently incarcerated and that he would be unable to 
appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
ensure due process has been afforded to the veteran.

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In that regard, it is 
noted that the RO has sent the veteran numerous letters 
requesting records relevant to his claims, such as those in 
April 2002, August 2002, January 2004, February 2004, and May 
2004.  Some of these letters described the status of the 
veteran's claims, how he can help, and how the VA is making 
efforts to obtain relevant records on his behalf.  The 
statement of the case issued in January 2004 and the 
supplemental statement of the case issued in January 2006 
also notified the veteran about the VCAA in general and VA's 
responsibilities under the Act.  Despite the foregoing 
correspondence, the RO has not properly informed him, in a 
separate letter, of the evidence needed to substantiate his 
claim for entitlement to service connection.  Thus, the RO 
should provide the proper notification.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the Board notes that in September 2003 the veteran 
has appointed the Polish Legion of American Veterans as his 
accredited representative.  The RO has issued his 
representative copies of both the statement of the case in 
January 2004 and the supplemental statement of the case in 
January 2006.  The RO, however, did not seek to obtain a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) from the veteran's representative, noting instead on VA 
Form 8, Certification of Appeal, dated in April 2006, that 
there was no representative available located at the RO (it 
appears that the representative is located in Kenosha, 
Wisconsin).  The RO must ensure that the veteran's 
representative is given an opportunity to provide argument on 
the veteran's behalf.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claims for entitlement to 
service connection for a heart disorder, 
a psychiatric disorder (to include 
depression and panic disorder) also 
claimed as due to a heart disorder, and 
alcoholism also claimed as due to a heart 
disorder.  This notice should include 
advising the veteran as to what 
information and evidence that is 
necessary to substantiate his claims for 
service connection; what specific 
evidence and information, if any, he is 
responsible for providing to VA; what 
evidence VA will obtain on his behalf; 
and to submit any relevant evidence in 
his possession.  

2.  The RO should ensure that the 
veteran's designated representative 
should be given an opportunity to review 
the file and submit written argument on 
behalf of the veteran, to include 
submitting a VA Form 646 or its 
equivalent in the event that the case is 
to be returned to the Board after 
completion of the development described 
hereinabove.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

